Exhibit 10.7

 

CHANDLER TRUST NO. 1
CHANDLER TRUST NO. 2

Tribune Company
Fortification Holdings Corporation
Wick Holdings Corporation
Eagle New Media Investments, LLC
Eagle Publishing Investments, LLC
435 North Michigan Avenue
Chicago, Illinois  60611

Date:  September 21, 2006

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Limited Liability
Company Agreement of TMCT II, LLC (the “Company”), of even date herewith, by and
among Tribune Company, a Delaware corporation (“Tribune”), Fortification
Holdings Corporation, a Delaware corporation (“Sub 1”), Wick Holdings
Corporation, a Delaware corporation (“Sub 2”), Eagle New Media Investments, LLC,
a Delaware limited liability company (“Eagle 1”), Eagle Publishing Investments,
LLC, a Delaware limited liability company (“Eagle 2” and collectively with
Tribune, Sub 1, Sub 2 and Eagle 1, the “Tribune Members”), Chandler Trust No. 1
(“Trust 1”) and Chandler Trust No. 2 (“Trust 2” and collectively with Trust 1,
the “Trust Members”), as Members of the Company (the “Operating Agreement”). 
Unless otherwise defined, capitalized terms herein shall have the meaning
ascribed to them in the Operating Agreement.

Each of the Tribune Members and Trust Members hereby agree as follows:


1.             PUT/CALL RIGHTS.


1.1           PUT RIGHT.  TRUST 2 HEREBY GRANTS TO THE TRIBUNE MEMBERS THE
UNCONDITIONAL AND IRREVOCABLE RIGHT (SUCH RIGHT BEING HEREINAFTER CALLED THE
“PUT”) TO SELL TO TRUST 2, AND TO REQUIRE TRUST 2 TO PURCHASE FROM THE TRIBUNE
MEMBERS, ALL THE INTERESTS HELD BY THE TRIBUNE MEMBERS FOR THE FAIR MARKET VALUE
(AS DEFINED BELOW) OF SUCH INTERESTS (THE “PUT PURCHASE PRICE”).  THE PUT SHALL
BE EXERCISABLE BY THE TRIBUNE MEMBERS IN THEIR SOLE DISCRETION BY GIVING WRITTEN
NOTICE (THE “PUT NOTICE”) TO TRUST 2 AT ANY TIME DURING THE PERIOD BEGINNING ON
SEPTEMBER 21, 2007 AND ENDING ON OCTOBER 21, 2007 (THE “PUT PERIOD”).


1.2           CALL RIGHT.  THE TRIBUNE MEMBERS HEREBY GRANT TO TRUST 2 THE
UNCONDITIONAL AND IRREVOCABLE RIGHT (SUCH RIGHT BEING HEREINAFTER CALLED THE
“CALL”) TO PURCHASE FROM THE TRIBUNE MEMBERS, AND TO REQUIRE THE TRIBUNE MEMBERS
TO SELL TO TRUST 2, ALL THE INTERESTS HELD BY THE TRIBUNE MEMBERS FOR THE FAIR
MARKET VALUE OF SUCH INTERESTS (THE “CALL PURCHASE PRICE”).  THE CALL SHALL BE
EXERCISABLE BY TRUST 2 IN ITS SOLE DISCRETION BY GIVING WRITTEN NOTICE (THE
“CALL NOTICE”) TO THE TRIBUNE MEMBERS AT ANY TIME DURING THE PERIOD BEGINNING ON
OCTOBER 22, 2007 AND ENDING ON NOVEMBER 22, 2007.


1.3           FAIR MARKET VALUE.  FOR THE PURPOSES OF THIS LETTER AGREEMENT,
“FAIR MARKET VALUE” SHALL MEAN THE FAIR MARKET VALUE OF THE INTERESTS TO BE SOLD
PURSUANT TO THIS LETTER AGREEMENT, AS


--------------------------------------------------------------------------------




 


DETERMINED AS OF THE DATE OF THE PUT NOTICE OR THE CALL NOTICE, AS APPLICABLE,
AND AS AGREED BY THE TRIBUNE MEMBERS, ON THE ONE HAND, AND THE TRUST MEMBERS, ON
THE OTHER HAND.  SUCH FAIR MARKET VALUE SHALL BE DETERMINED BY THE PARTIES BY
MULTIPLYING THE AGGREGATE NET ASSET VALUE OF THE UNDERLYING ASSETS OF THE
COMPANY AS OF SUCH DATE OF THE PUT NOTICE OR THE CALL NOTICE, AS APPLICABLE, BY
THE PERCENTAGE REPRESENTED BY THE INTERESTS TO BE SOLD.  IN THE EVENT THAT THE
TRIBUNE MEMBERS AND THE TRUST MEMBERS SHALL FAIL TO AGREE ON THE FAIR MARKET
VALUE OF THE INTERESTS WITHIN TEN BUSINESS DAYS AFTER THE DATE ON WHICH THE PUT
NOTICE OR THE CALL NOTICE, AS APPLICABLE, IS DELIVERED, THEN SUCH DISPUTE SHALL
BE SUBMITTED FOR RESOLUTION TO VALUATION RESEARCH CORPORATION OR ANY OTHER
INDEPENDENT INVESTMENT BANKING FIRM OF RECOGNIZED STANDING MUTUALLY ACCEPTABLE
TO THE TRUST MEMBERS AND THE TRIBUNE MEMBERS (THE “APPRAISER”).  THE TRIBUNE
MEMBERS AND THE TRUST MEMBERS SHALL EACH FURNISH THE APPRAISER WITH THEIR
RESPECTIVE DETERMINATION OF THE FAIR MARKET VALUE OF THE INTERESTS AS OF THE
DATE OF THE PUT NOTICE OR THE CALL NOTICE, AS APPLICABLE.  THE APPRAISER SHALL
NOTIFY THE PARTIES OF ITS SELECTION OF ONE OF THE TWO ORIGINAL DETERMINATIONS OF
THE FAIR MARKET VALUE OF THE INTERESTS AS OF THE DATE OF THE PUT NOTICE OR THE
CALL NOTICE, AS APPLICABLE, BASED ON ITS DETERMINATION THAT IT MORE CLOSELY
REFLECTS THE ACTUAL FAIR MARKET VALUE THAN THE OTHER ORIGINAL DETERMINATION. 
THE APPRAISER’S DETERMINATION AS TO SUCH FAIR MARKET VALUE SHALL BE FINAL AND
BINDING ON ALL PARTIES HERETO.  THE TRIBUNE MEMBERS, ON THE ONE HAND, AND THE
TRUST MEMBERS, ON THE OTHER, SHALL BEAR THE COSTS AND EXPENSES OF THE APPRAISER
EQUALLY.


1.4           CLOSING.  THE CLOSING OF THE SALE OF INTERESTS PURSUANT TO THIS
LETTER AGREEMENT (THE “CLOSING”) SHALL OCCUR ON THE LATER OF (A) 15 BUSINESS
DAYS AFTER THE DATE ON WHICH THE PUT NOTICE OR CALL NOTICE, AS APPLICABLE, IS
DELIVERED AND (B) TWO BUSINESS DAYS AFTER THE DATE OF THE FINAL DETERMINATION OF
FAIR MARKET VALUE AS PROVIDED IN SECTION 1.3 ABOVE.  AT THE CLOSING, (I) THE
TRIBUNE MEMBERS SHALL DELIVER TO TRUST 2 A WRITTEN ASSIGNMENT, IN A FORM
SATISFACTORY TO TRUST 2 (THE “ASSIGNMENT”), EVIDENCING THE ASSIGNMENT OF THE
INTERESTS FREE AND CLEAR OF ALL ENCUMBRANCES, AND (II) TRUST 2 SHALL PAY TO THE
TRIBUNE MEMBERS THE PUT PURCHASE PRICE OR CALL PURCHASE PRICE, AS APPLICABLE, IN
ANY COMBINATION OF (A) CASH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO
AN ACCOUNT OR ACCOUNTS DESIGNATED BY THE TRIBUNE MEMBERS AND/OR (B) CERTIFICATES
REPRESENTING SHARES OF TRIBUNE COMMON STOCK (VALUED AT THE AVERAGE OF THE
CLOSING PRICES FOR TRIBUNE’S COMMON STOCK ON THE NEW YORK STOCK EXCHANGE FOR THE
LAST THIRTY TRADING DAYS IMMEDIATELY PRECEDING THE CLOSING), AND SHALL EXECUTE
AND DELIVER THE ASSIGNMENT.  THE PARTIES SHALL COOPERATE WITH EACH OTHER IN
DOING ALL THINGS REASONABLY NECESSARY TO EFFECT THE CLOSING ON THE TERMS OF THIS
LETTER AGREEMENT.


1.5           ASSIGNABILITY OF PUT/CALL RIGHTS.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, TRUST 2 MAY, IN ITS SOLE DISCRETION, ASSIGN ALL OR ANY PORTION
OF ITS RIGHTS AND OBLIGATIONS HEREUNDER TO TRUST 1 WITHOUT THE PRIOR CONSENT OF
THE TRIBUNE MEMBERS.


2.             TAG ALONG RIGHT.  IF THE TRUST MEMBERS SHALL, AFTER COMPLYING
WITH SECTION 5.4 OF THE OPERATING AGREEMENT, DECIDE TO SELL (A “THIRD PARTY
SALE”) ALL OR A PORTION OF THEIR INTERESTS TO ANY THIRD PARTY OFFEROR WHO IS NOT
AN AFFILIATE OF THE TRUST MEMBERS (“THIRD PARTY OFFEROR”), THE TRUST MEMBERS
SHALL PROMPTLY NOTIFY (THE “TAG NOTICE”) THE TRIBUNE MEMBERS IN WRITING OF THE
EXISTENCE OF, AND THE TERMS AND CONDITIONS OF, SUCH THIRD PARTY SALE.  THE
TRIBUNE MEMBERS SHALL HAVE FIFTEEN (15) DAYS FROM THE RECEIPT OF THE TAG NOTICE
(THE “DEMAND PERIOD”) TO DELIVER A NOTICE TO THE TRUST MEMBERS REQUESTING TO
PARTICIPATE IN SUCH THIRD PARTY SALE.  IF THE TRIBUNE MEMBERS ELECT TO
PARTICIPATE IN SUCH THIRD PARTY SALE, EACH OF THE TRUST MEMBERS AND THE TRIBUNE
MEMBERS SHALL BE ENTITLED TO SELL IN SUCH THIRD PARTY SALE, AT THE SAME PRICE
AND UPON THE SAME TERMS AND CONDITIONS, ITS PRO RATA PORTION OF THE INTERESTS
BEING SOLD PURSUANT TO THE THIRD PARTY SALE.  THE TRUST MEMBERS SHALL USE THEIR
REASONABLE EFFORTS TO OBTAIN THE AGREEMENT OF THE THIRD PARTY OFFEROR TO THE
PARTICIPATION OF THE TRIBUNE MEMBERS, AND SHALL NOT, IN ANY EVENT, TRANSFER ANY
INTERESTS TO THE THIRD PARTY OFFEROR IF SUCH THIRD PARTY OFFEROR

2


--------------------------------------------------------------------------------





 


DECLINES TO ALLOW THE PARTICIPATION OF THE TRIBUNE MEMBERS ON THE TERMS
SPECIFIED HEREIN.  IF THE DEMAND PERIOD SHALL EXPIRE AND THE TRIBUNE MEMBERS
SHALL NOT HAVE INDICATED AN INTEREST IN PARTICIPATING IN THE THIRD PARTY SALE,
THE TRUST MEMBERS MAY COMPLETE THE THIRD PARTY SALE, WITHIN NINETY (90) DAYS OF
THE EXPIRATION OF THE DEMAND PERIOD, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THE TAG NOTICE.  EACH MEMBER SELLING ITS INTERESTS
PURSUANT TO THIS SECTION 2 SHALL PAY ITS PRO RATA SHARE OF THE EXPENSES INCURRED
BY THE SELLING MEMBERS IN CONNECTION WITH SUCH TRANSFER AND SHALL BE OBLIGATED
TO JOIN ON A PRO RATA BASIS IN THE INDEMNIFICATION OR OTHER OBLIGATIONS THAT
THAT SELLING MEMBERS AGREE TO PROVIDE IN CONNECTION WITH SUCH TRANSFER (OTHER
THAN ANY SUCH OBLIGATIONS THAT RELATE SPECIFICALLY TO A PARTICULAR MEMBER, SUCH
AS INDEMNIFICATION WITH RESPECT TO REPRESENTATIONS AND WARRANTIES GIVEN BY A
MEMBER REGARDING SUCH MEMBER’S TITLE TO AND OWNERSHIP OF THE INTERESTS).  THE
RIGHTS OF THE TRIBUNE MEMBERS GRANTED UNDER THIS SECTION 2 SHALL EXPIRE AT THE
END OF THE PUT PERIOD.


3.             MISCELLANEOUS.  THIS LETTER AGREEMENT MAY BE EXECUTED BY
FACSIMILE IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS
LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ITS CONFLICTS OR CHOICE OF
LAW PRINCIPLES.  ANY NOTICE OR COMMUNICATION HEREUNDER MUST BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN (A) DELIVERED BY HAND (WITH WRITTEN
CONFIRMATION OF RECEIPT), (B) SENT BY TELECOPIER (WITH WRITTEN CONFIRMATION OF
RECEIPT), PROVIDED THAT A COPY IS MAILED BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED, OR (C) RECEIVED BY THE ADDRESSEE, IF SENT BY UNITED STATES MAIL OR BY
A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE (RECEIPT REQUESTED), IN EACH
CASE TO THE APPROPRIATE ADDRESSES AND TELECOPIER NUMBERS SET FORTH IN SECTION
15.2 OF THE OPERATING AGREEMENT.  THE RIGHTS AND OBLIGATIONS EXPRESSED HEREIN
MAY BE TRANSFERRED BY A PARTY HERETO SOLELY IN CONNECTION WITH A PERMITTED
DISPOSITION OF ANY INTERESTS IN COMPLIANCE WITH THE OPERATING AGREEMENT.  EXCEPT
AS EXPRESSLY SET FORTH HEREIN, THE OPERATING AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT AND THIS LETTER AGREEMENT SHALL NOT BE DEEMED TO BE AN
AMENDMENT TO ANY OTHER TERMS OR CONDITIONS THEREOF.  THE PARTIES ACKNOWLEDGE AND
AGREE THAT ANY BREACH OF THE TERMS OF THIS LETTER AGREEMENT WOULD GIVE RISE TO
IRREPARABLE HARM FOR WHICH MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY AND,
ACCORDINGLY, THE PARTIES AGREE THAT, IN ADDITION TO ANY OTHER REMEDIES, EACH
WILL BE ENTITLED TO ENFORCE THE TERMS OF THIS LETTER AGREEMENT BY A DECREE OF
SPECIFIC PERFORMANCE WITHOUT THE NECESSITY OF PROVING THE INADEQUACY OF MONEY
DAMAGES AS A REMEDY AND WITHOUT THE NECESSITY OF POSTING A BOND.  THIS LETTER
AGREEMENT MAY BE AMENDED, MODIFIED, SUPERSEDED, CANCELLED OR EXTENDED, AND THE
TERMS AND CONDITIONS OF THIS LETTER AGREEMENT MAY BE WAIVED, ONLY BY A WRITTEN
INSTRUMENT SIGNED BY THE PARTIES OR, IN THE CASE OF A WAIVER, BY THE PARTY
WAIVING COMPLIANCE.

3


--------------------------------------------------------------------------------


 

If the foregoing accurately summarizes our understanding, we request that you
approve this letter and evidence such approval by causing the enclosed copy of
this letter agreement to be executed and returned to us.

 

Your truly,

 

 

 

 

CHANDLER TRUST NO. 1

 

 

 

 

By:

/s/ Susan Babcock

 

 

 

Susan Babcock, as Trustee of Chandler Trust

 

 

No. 1 under Trust Agreement dated June 26, 1935

 

 

 

 

By:

/s/ Jeffrey Chandler

 

 

 

Jeffrey Chandler, as Trustee of Chandler Trust

 

 

No. 1 under Trust Agreement dated June 26, 1935

 

 

 

 

By:

/s/ Camilla Chandler Frost

 

 

 

Camilla Chandler Frost, as Trustee of Chandler Trust

 

 

No. 1 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

By:

/s/ Roger Goodan

 

 

 

Roger Goodan, as Trustee of Chandler Trust No. 1

 

 

under Trust Agreement dated June 26, 1935

 

 

 

 

By:

/s/ William Stinehart, Jr.

 

 

 

William Stinehart, Jr., as Trustee of Chandler

 

 

Trust No. 1 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

By:

/s/ Judy C. Webb

 

 

 

Judy C. Webb, as Trustee of Chandler Trust No. 1

 

 

under Trust Agreement dated June 26, 1935

 

 

 

 

By:

/s/ Warren B. Williamson

 

 

 

Warren B. Williamson, as Trustee of Chandler

 

 

Trust No. 1 under Trust Agreement dated June 26,

 

 

1935

 


--------------------------------------------------------------------------------




 

CHANDLER TRUST NO. 2

 

 

 

 

By:

/s/ Susan Babcock

 

 

 

Susan Babcock, as Trustee of Chandler Trust

 

 

No. 2 under Trust Agreement dated June 26, 1935

 

 

 

 

By:

/s/ Jeffrey Chandler

 

 

 

Jeffrey Chandler, as Trustee of Chandler Trust

 

 

No. 2 under Trust Agreement dated June 26, 1935

 

 

 

 

By:

/s/ Camilla Chandler Frost

 

 

 

Camilla Chandler Frost, as Trustee of Chandler

 

 

Trust No. 2 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

By:

/s/ Roger Goodan

 

 

 

Roger Goodan, as Trustee of Chandler Trust No. 2

 

 

under Trust Agreement dated June 26, 1935

 

 

 

 

By:

/s/ William Stinehart, Jr.

 

 

 

William Stinehart, Jr., as Trustee of Chandler Trust

 

 

No. 2 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

By:

/s/ Judy C. Webb

 

 

 

Judy C. Webb, as Trustee of Chandler Trust No. 2

 

 

under Trust Agreement dated June 26, 1935

 

 

 

 

By:

/s/ Warren B. Williamson

 

 

 

Warren B. Williamson, as Trustee of Chandler

 

 

Trust No. 2 under Trust Agreement dated June 26,

 

 

1935

 


--------------------------------------------------------------------------------




 

ACCEPTED AND AGREED TO THIS

21st DAY OF SEPTEMBER 2006

 

TRIBUNE COMPANY

 

 

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name: Chandler Bigelow

 

 

Title: Vice President

 

 

 

 

 

 

 

FORTIFICATION HOLDINGS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name: Chandler Bigelow

 

 

Title: Vice President

 

 

 

 

 

 

 

WICK HOLDINGS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name: Chandler Bigelow

 

 

Title: Vice President

 

 

 

 

 

 

 

EAGLE NEW MEDIA INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name: Chandler Bigelow

 

 

Title: Vice President

 

 

 

 

 

 

 

EAGLE PUBLISHING INVESTMENTS, LLC

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name: Chandler Bigelow

 

 

Title: Vice President

 


--------------------------------------------------------------------------------